DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bitner et al. US 7,078,224 B1 (Bitner).
Bitner responsive silica gel particles or magnetically responsive ion exchange par ticles, to harvest or to concentrate cells or biological tissue (column 1, lines 18-27), Bitner teaches that cells in a liquid culture must be concentrated or harvested before they can be preserved for later use, stained for direct analysis, or processed to isolate target specific materials therefrom (column 1, lines 30-60). Most cell harvesting and concentration techniques involve centrifugation, filtration, or a combination of centrifugation and filtration. Unfortunately, neither filtration nor centrifugation is amenable to automation. Specifically, neither can be performed at basic pipettor-diluter robotics stations, such as the BiomeccR). When it becomes necessary to isolate or analyze certain types of material in the interior of a cell. Such as a target nucleic acid or a protein, the cell membrane must be disrupted and the contents of the cell released into the solution surrounding the cell. Such disruption can be accomplished by mechanical means (e.g., by Sonication or by blending in a mixer), by enzymatic digestion (e.g. by digestion with proteases), or by chemical means (e.g., by alkaline lysis followed by addition of a neutralization solution). Whatever means is used to disrupt a cell, the end product, referred to herein as a lysate solution, consists of the target material and many contaminants, including cell debris. The lysate solution must be cleared of as many of the large contaminants as possible before the target material can be further isolated therefrom. Either or both of the same two means described above, i.e. centrifugation and filtration, have been used to clear lysate solutions prior to further processing. However, for reasons given above, neither means of clearing a lysate solution is amenable to automation. 
Bitner teaches that many different systems of materials and methods have been developed for use in the isolation of nucleic acids from cleared lysate solutions (column 1, line 61 to column 2, line 28). Many such systems are silica based. Bitner teaches that magnetically responsive solid phases, such as paramagnetic or superparamagnetic particles, offer an advantage not offered by any of the silica-based solid phases. Such particles could be separated from a solution by turning on and off a magnetic force field, or by moving a container on to and off of a magnetic separator. Such activities would be readily adaptable to automation.
In the methods of Bitner, magnetic particles are used to process biological material (column 4, lines 3-58). In one embodiment, Bitner teaches a method of concentrating or harvesting cells comprising the steps of: (a) combining a solution with cells contained therein, such as an overnight culture of bacteria in a growth medium or white cells in whole blood with magnetic particles under conditions wherein the cells form a complex with the magnetic particles; and (b) isolating the magnetic particle/cell complex from the Solution by application of magnetic force, e.g., by means of a magnet. 
In another embodiment, Bitner teaches a method of clearing disrupted biological material. Such as a cell lysate or a homogenate of mammalian tissue, comprising the steps of: (a) providing a solution comprising a disrupted biological material. Such as a cell lysate or homogenized tissue; (b) combining the solution with magnetic particles under conditions wherein the disrupted biological material forms a complex with the magnetic particles; and (c) isolating the complex from the solution by application of magnetic force.
In yet another embodiment, Bitner further teaches kits with at least one type of magnetic particle and at least one solution needed to practice one or more of the methods of the invention, described above. In one such embodiment, Bitner teaches a kit comprising: (a) a first container of first magnetic particles with the capacity to form a first complex with first non-target material in a first Solution of disrupted biological material comprising the first non-target material and the target nucleic acid; and (b) a second container of second magnetic particles with the capacity to form a second complex with the target nucleic acid, under Solution conditions designed to promote the specific adsorption of the target nucleic acid to the second magnetic particles.
Bitner teaches that when the solute is disrupted biological material, such as one finds in a cell lysate or tissue homogenate, and the magnetic particles are silica-based particles, the magnetic particle/solute complex is preferably formed in a solution which does not contain any more than trace amounts of alcohol or of chaotropic salts (column 7, lines 48-62). Both alcohol and chaotropic salts, such as guanidine thiocyanate or guanidine isothiocyanate, promote adsorption of nucleic acid materials to such particles. It is contemplated, however, that one could practice the method of cell lysate clearance in the presence of alcohol or chaotropic salts if the concentration of magnetic particles in a homogenate or lysate solution were low enough to clear the solution, but not high enough to adhere to a significant amount of the target nucleic acid in the Solution.
Example 8 of Bitner explicitly discloses all of the instantly claimed elements (column 19, line 45 to column 21, line 9). Bitner teaches that Mag-IE-glycidyl-histidine particles were used to concentrate cells prior to lysis, to clear the lysate once the concentrated cells were lysed, and to isolate DNA from the resulting cleared lysate, as follows:
Cell Concentration 
1. 50 ul of Mag-IE-glycidyl-histidine suspension was aliquoted into each of two 1.5 ml tubes. 
2. 500 ul of an overnight culture of DH5O/pGem37f-- was aliquoted into the two tubes prepared in step 1. These two samples were processed to harvest the cells as described in steps 4–6, below. 3. 500 l of the same culture used in step 2 was also aliquoted into each of two empty 1.5 ml centrifuge tubes, and spun in a centrifuge to harvest the cells. The supernatant was discarded, and the harvested cells processed as described in section B, below. 
4. 300 l of 5M NaCl was added to each tube of Mag-IE glycidyl-histidine and overnight culture, and mixed thoroughly. 
5. 800 l of room temperature isopropanol was added to each tube, and mixed thoroughly for a final concentration of 94M NaCl/50% IPA. 
6. The resulting Mag-IE-glycidyl-histidine/cells complex was separated from the solution in each tube, in magnetic separator. The Solution was discarded, and the harvested cells processed as described in section B, below. 
B. Lysate Clearing and DNA Isolation 
1. 250 l Wizard Resuspension solution was added to both sets of tubes, the tubes with cells pelleted in a centrifuge and the tubes with cells complexed with Mag-IE-glycidyl-histidine particles. In both cases, the solutions were mixed thoroughly until the cells were resuspended in each solution. 
2. 250 l of Wizard Lysis solution was added to each tube, and gently mixed to avoid sheering genomic DNA 
3. 350 l of Wizard neutralization solution was added, and mixed gently and thoroughly. 
4. The resulting Mag-IE-glycidyl-histidine/cell debris com plex was separated from the lysate within each tube, using a magnetic separator. 
5. Each resulting cleared lysate solution was transferred to a clean 1.5 ml tube containing 50 l Mag-IE-glycidyl histidine, and incubated 2 minutes at room temperature, to enable DNA to adhere to the particles. 
6. The resulting Mag-IE-glycidyl-histidine/DNA complex was separated from the solution in the tube, using a magnetic separator. 
7. The liquid in the tube was removed and discarded. 
8. Each tube was washed with 1.0 ml nanopure water, and the particles suspended therein. The particles were separated from the water in each tube, using a magnetic separator. The liquid was removed and discarded. 
9. Step 8 was repeated three times, for a total of four washes. 
10. 100 l of 20 mM Tris pH 9.5, an elution buffer, was then added to each tube. The particles were resuspended in the elution buffer. 
11. Magnetic force was used to separated the Mag-IE glycidyl-histidine particles from the resulting eluent solution.
Bitner explicitly teaches all of the instantly claimed methodological steps. Thus, claims 1-5 are anticipated.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bitner et al. US 7,078,224 B1 (Bitner) as applied to claims 1-5 above.
As set forth supra, the kit of Bitner comprising one or more containers is capable of performing all of the instantly claimed functions (e.g., a cell concentration unit for performing cell concentration). Thus, claims 6-10 are anticipated.

Conclus8ion
Claims 1-10 are pending. Claims 1-10 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/